Case 8:17-cv-00587-TPB-AEP Document 138 Filed 05/07/21 Page 1 of 4 PageID 3368




                       UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 JOHN J. JERUE (Dismissed) and
 MICHAEL J. FEIST,

       Plaintiffs,

 v.                                          Case No. 8:17-cv-00587-TPB-AEP

 DRUMMOND COMPANY, INC.

      Defendant.
 ____________________________________________

      JOINT MOTION FOR EXTENSIONS OF CLASS CERTIFICATION
        BRIEFING DEADLINES UNDER CASE MANAGEMENT AND
                  SCHEDULING ORDER [DOC. 137]

       COME NOW all parties and jointly request that the Court extend the class

 certification briefing deadlines by 60 days so the parties can meaningfully engage

 in an agreed multi-step mediation process. In support of this joint request, the

 parties state the following:

       1.     The parties have engaged in several meetings culminating in an

 agreement to engage in a multi-step mediation process with Mr. John Barkett of

 Shook, Hardy & Bacon, LLP.. The parties will commence a multi-step mediation

 process on May 25, 2021 with subsequent meetings to be held thereafter.

       2.     The parties are mindful of the Court's interest in maintaining

 established deadlines; however, the parties believe a modest extension of the class
Case 8:17-cv-00587-TPB-AEP Document 138 Filed 05/07/21 Page 2 of 4 PageID 3369




 certification briefing schedule deadlines will benefit the parties’ settlement

 discussions.

       3.       The parties therefore move the Court to modify the current class

 certification briefing deadlines to reflect the following new deadlines:

 Current Deadlines       New Proposed                         Event
                           Deadlines
     2021-05-28           2021-07-30        Deadline for Plaintiff to file Motion for
                                            Class Certification (including any
                                            affidavits of fact witnesses)
     2021-07-09            2021-09-10       Defendant’s Response in Opposition to
                                            Motion for Class Certification due
                                            (including any affidavits of fact
                                            witnesses)
     2021-08-09            2021-10-08       Plaintiff's Reply in Support of Motion
                                            for Class Certification due

       WHEREFORE, the parties respectfully request the Court to modify the

 existing class certification briefing deadlines as jointly proposed and as stated

 above.

 Respectfully Submitted:                     Respectfully Submitted:

 THE LANIER FIRM                             HOLLAND & KNIGHT LLP

 /s/ Chris Gadoury                           /s/ Frederick J. Grady
 W. Mark Lanier (admitted pro hac vice)      Joseph H. Varner, III
 Richard Meadow (admitted pro hac            (Fla. Bar No. 394904)
 vice)                                       Frederick J. Grady
 Christopher L. Gadoury (admitted pro        (Fla. Bar No. 437980)
 hac vice)                                   Charles Wachter
 10940 W. Sam Houston Parkway North          (Fla. Bar No. 509418)
 Suite 100                                   100 N. Tampa St., Suite 4100
 Houston, TX 77064                           Tampa, FL 33602


                                          -2-
Case 8:17-cv-00587-TPB-AEP Document 138 Filed 05/07/21 Page 3 of 4 PageID 3370




 Telephone: (713) 659-5200                  Telephone: (813) 227-8500
 mark.lanier@lanierlawfirm.com              Facsimile: (813) 229-0134
 Richard.Meadow@lanierlawfirm.com           joe.varner@hklaw.com
 Chris.Gadoury@lanierlawfirm.com            fred.grady@hklaw.com
                                            Charles.Wachter@hklaw.com
 NIDEL & NACE, P.L.L.C.

 Christopher T. Nidel (admitted pro hac     BURR & FORMAN LLP
 vice)
 Jonathan B. Nace (admitted pro hac         Bryan O. Balogh (admitted pro hac
 vice)                                      vice)
 2201 Wisconsin Avenue NW                   420 North 20th Street
 Suite 200                                  Suite 3400
 Washington, DC 20007                       Birmingham, AL 35203
 Telephone: (202) 708-5153                  Telephone: (205) 458-5469
 chris@nidellaw.com                         Bryan.balogh@burr.com
 jon@nidellaw.com

 GERMAN RUBENSTEIN LLP                      Counsel for Drummond Company, Inc.

 Steven J. German (admitted pro hac
 vice)
 Joel M. Rubenstein (admitted pro hac
 vice)
 19 West 44th Street
 Suite 1500
 New York, NY 10036
 Telephone: (212) 704-2020
 sgerman@germanrubenstein.com
 jrubenstein@germanrubenstein.com


 O’TOOLE LAW GROUP

 Neal O’Toole (Florida Bar No. 691267)
 310 E. Main Street
 Bartow, FL 33830
 Telephone: (863) 533-5525
 Email: notoole@otoolepa.com


                                          -3-
Case 8:17-cv-00587-TPB-AEP Document 138 Filed 05/07/21 Page 4 of 4 PageID 3371




 Counsel for Plaintiffs




                                     -4-
 #84138238_v2
